Citation Nr: 0903047	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  02-11 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder, to include as secondary to service-connected 
residuals of a right sacroiliac strain.  

2.  Entitlement to an increased rating for residuals of a 
right sacroiliac strain, currently evaluated as 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1969.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in July 2007, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Fort Harrison, Montana, through the VA's Appeals 
Management Center (AMC) in Washington, DC, for additional 
development.  Following the AMC's attempts to complete the 
requested actions, the case has since been returned to the 
Board for further review.  

This appeal is REMANDED to the RO via the AMC.  VA will 
notify the appellant if further action is required on his 
part.


REMAND

By its July 2007 remand, the Board directed the AMC to 
arrange for the veteran to undergo a VA medical examination 
in order to ascertain the existence and etiology of a claimed 
right hip disorder.  The AMC advised the veteran by letter in 
August 2008 that it was requesting that a VA medical 
examination be conducted at a VA medical facility and that 
facility thereafter notified the AMC that the veteran had 
failed to report for VA joint, neurological, and spine 
examinations on August 22, 2008.  However, written notice to 
the veteran from the VA Medical Center at Fort Harrison, 
Montana, as to the VA medical evaluations scheduled to occur 
on August 22, 2008, bears the date of September 8, 2008.  As 
it appears that timely notification of the VA examination did 
not occur, the veteran must be afforded the opportunity to 
appear for the VA medical examination deemed necessary by the 
Board's prior Remand.  38 C.F.R. § 19.9 (2008).

Additionally, on remand the Board directed the AMC to 
adjudicate the veteran's claim for secondary service 
connection for a right hip disorder on the basis of a 
regulatory change, effective from October 10, 2006, with 
respect to 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744 (2006).  
This was not accomplished on remand and corrective action is 
in order.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

As well, on remand the AMC was to readjudicate the veteran's 
claim for increase for a low back disorder under all 
applicable rating criteria, including those formerly and 
currently in effect for rating intervertebral disc disease.  
This was not undertaken pursuant to the Board's request and 
corrective action is now found to be necessary.  See Stegall, 
supra.  

Notice is also taken that a recent holding by the Court of 
Appeals for Veterans Claims in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) pertains to claims for increase, with the 
Court finding that § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code (DC) under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  Consistent with the statutory and 
regulatory history, the notice must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation- e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  To comply with 
Vazquez, the veteran should be furnished written notice of 
all applicable rating criteria, including those formerly and 
currently in effect, for evaluation of his service-connected 
low back disorder.  

Accordingly, the case is REMANDED for the following actions:

1.  Ensure compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000), and the holding in Vazquez, 
supra, as applicable, with respect to 
each appellate issue.  The veteran must 
be informed (1) that  to substantiate his 
claim for an increased rating for his 
back disability, he must provide (or ask 
the Secretary to obtain) medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that the worsening has had 
on his employment and daily life; (2) 
that VA will determine a disability 
rating by applying relevant Diagnostic 
Codes, which  range from zero percent to 
100 percent, based on the nature of the 
symptoms of the disability, severity, 
duration, and impact upon employment and 
daily life; and (3) that VA apprise the 
claimant of the types of medical and lay 
evidence that he may offer (or ask the 
Secretary to obtain) to support an 
increased rating claim, such as, 
competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an 
increase in the back disability or 
exceptional circumstances relating to the 
disability.

The veteran must also be informed that 
disability ratings are assigned based on 
application of diagnostic codes, as well 
as the effect of his disability on his 
employment and daily life.  Such notice 
must include the criteria found in 38 
C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293, and 5295 (effective prior to 
September 26, 2003 but applicable to this 
appeal as the veteran filed his current 
claim prior to September 26, 2003; 
Diagnostic Code 5293 as amended in 
September 23, 2002 and September 26, 
2003; and all of the criteria found in 
the current schedule for rating back 
disabilities found in 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5242 and 5243, to 
include the applicable notes following 
those codes.

2.  Obtain for inclusion in the claims 
folder any pertinent VA treatment 
records, not already on file, which were 
compiled since 2003.  

3.  Thereafter, the veteran should be 
afforded VA orthopedic and neurological 
examinations for the purpose of 
identifying the nature and etiology of 
any right hip disability that may be 
present and the current severity of his 
service-connected sacroiliac strain with 
lumbar disc disease.  The claims folder 
should be made available to and reviewed 
by the examiner(s) for use in the study 
of this case and the prepared report of 
such evaluation(s) should indicate 
whether the claims folder was made 
available and reviewed.  A copy of the 
notice from the VA medical facility to 
the veteran notifying him of the date, 
time, and place of such examination 
should be obtained and associated with 
the veteran's claims folder.  

(The Board is cognizant that the 
veteran's service-connected back 
disability is rated 40 percent, which is 
the maximum evaluation allowed based upon 
limitation of motion of the lumbar spine 
under previous or amended rating 
criteria, separate ratings for orthopedic 
and neurogical manifestations of his back 
disability are possible under current 
rating criteria (from September 26, 2003) 
and a higher rating is possible if 
ankylosis is found.)   

The examination should include complete 
range of motion studies of the lumbar 
spine and right hip.  The examiner should 
also note any additional limitation of 
motion of the lumbar spine due to pain or 
flare-ups of pain, as supported by 
objective findings, and any additional 
limitation of motion due to weakness, 
excess fatigability, or incoordination.  
The degree of additional motion loss, if 
any, should be set forth in degrees, to 
the extent possible.

The clinician should also note any 
additional neurological impairment 
associated with the veteran's service- 
connected sacroiliac strain with lumbar 
disc disease (e.g., radiculopathy, bowel 
or balder impairment) that may be present 
and the degree of such impairment (i.e., 
mild, moderate, moderately severe, or 
severe).

Following a review of the relevant 
medical evidence in the claims file, the 
clinical evaluation and any tests that 
are deemed necessary, the orthopedic 
examiner is requested to address the 
following question, providing a rationale 
for any opinion offered:

Is it at least as likely as not 
(50 percent or greater degree 
of probability) that any right 
hip disability that may be 
present was caused or 
aggravated by the veteran's 
service-connected right sacro-
iliac strain with disc disease 
of the lumbar spine?

The examiner is informed that aggravation 
for legal purposes is defined as a 
chronic worsening of the underlying 
disability versus a temporary flare up of 
symptoms.  It represents a permanent 
increase in severity, beyond the natural 
progression of the disease or injury.

Also, use by the examiner of the "at 
least as likely as not" language in 
responding is required.  The examiner is 
advised that the term "as likely as not" 
does not mean within the realm of 
possibility.  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in 
favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship 
or a finding of aggravation; less likely 
weighs against the claim.

If the veteran's has a right hip 
disability that was aggravated by his 
service-connected back disability, the 
examiner is requested to provide an 
opinion as to approximate baseline level 
of severity of the right hip (e.g., 
slight, moderate) before the onset of 
aggravation.

4.  Lastly, the veteran's claims for 
entitlement to service connection for a 
right hip disorder, including as 
secondary to a service-connected low back 
disability, and for entitlement to a 
rating in excess of 40 percent for a low 
back disorder must be readjudicated on 
the basis of all of the evidence of 
record and all governing legal authority, 
inclusive of the provisions of 38 C.F.R. 
§ 3.310, as in effect prior to and on and 
after October 10, 2006, see 71 Fed. Reg. 
52744 (2006), and all of the applicable 
rating criteria, including those found in 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293, and 5295 (effective prior to 
September 26, 2003 but applicable to this 
appeal as the veteran filed his current 
claim prior to September 26, 2003; 
Diagnostic Code 5293 as amended in 
September 23, 2002; and all of the 
criteria found in the current schedule 
for rating back disabilities found in 
38 C.F.R. § 4.71a, Diagnostic Codes 5237, 
5242 and 5243, to include the applicable 
notes following those codes.

If any benefit sought on appeal remains 
denied or not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case, which 
should contain notice of all relevant 
actions taken on the claims for benefits, 
including those found in 38 C.F.R. § 
4.71a, Diagnostic Codes 5292, 5293, and 
5295 (effective prior to September 26, 
2003 but applicable to this appeal as the 
veteran filed his current claim prior to 
September 26, 2003; Diagnostic Code 5293 
as amended in September 23, 2002; and all 
of the criteria found in the current 
schedule for rating back disabilities 
found in 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5242 and 5243, to include the 
applicable notes following those codes.  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this remand is to obtain additional 
evidentiary development and to preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.  



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  




